Citation Nr: 0715800	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from October 1990 to June 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which granted service connection for 
PTSD, and assigned a 10 percent evaluation, effective 
November 21, 2000.  

In an October 2001 rating decision, after receiving new 
evidence, the RO granted an increased 30 percent evaluation 
for PTSD, effective November 21, 2000, the date the veteran 
filed his initial claim. 

The veteran testified at a January 2003 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in October 2003.  In a subsequent October 2004 rating 
decision, the RO granted an increased 50 percent evaluation 
for PTSD, effective November 21, 2000.  The Board remanded 
the case to the RO in June 2005.  Development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  Prior to September 20, 2004, the veteran's PTSD is shown 
to result in social impairment with reduced reliability and 
productivity, due to symptoms such as disturbances of 
motivation and mood; irritability; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  From September 20, 2004, the veteran's PTSD is shown to 
result in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
and mood, due to such symptoms as suicidal ideation; near-
continuous depression affecting the ability to function 
appropriately, and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to September 20, 2004, the criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2006).

2.  From September 20, 2004, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The case 
was remanded to the RO in October 2003 for VCAA compliant 
notice.  Subsequently, the RO issued a March 2004 VCAA letter 
which informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  The letter also asked the veteran to 
provide any evidence that pertains to his claim.  

A January 2007 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the March 2004 letter addressed the veteran's 
original application for service connection.  In May 2001, 
the RO awarded service connection for PTSD and assigned a 10 
evaluation, effective the date of the claim.  Therefore, the 
March 2004 letter served its purpose in providing VCAA notice 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for PTSD.  The RO issued a statement of the case 
in May 2002, providing the veteran with pertinent criteria 
for establishing a higher initial rating.  Thus, the Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
VA examinations and a hearing transcript have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran has been assigned a 50 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

Private treatment records show that the veteran was 
hospitalized in September 2000 for alcohol dependence.  A 
mental status examination shows that the veteran was 
coherent, goal-directed, and depressed.  He had thoughts of 
death and suicidal plans with a gun.  At the time of 
admission, the veteran had no ideas of reference, no paranoid 
ideations, and no hallucinations.  His memory was described 
as okay, and he was oriented to time, place, and person.  
Cognitive function was average, insight and judgment were 
poor.  The veteran was assessed with a GAF of 80, but was 
noted to have a GAF of 30 at that time.  The veteran's 
diagnoses at discharge included alcohol dependence, 
continuous, pending withdrawal; dysthymic disorder; and PTSD 
with panic by history.  He was assessed with a GAF of 30 at 
discharge and it was noted that he left against medical 
advice.

VA examinations were completed in April 2001, November 2003, 
and September 2004.  The veteran's mental status examinations 
did not reflect any impairment of thought process or 
communication; delusions or hallucination; or memory loss.  
He was oriented to person, place, and time.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living was adequate.  There was no obsessive or 
ritualistic behavior.  He reported having chronic sleep 
impairment.  His speech was low, but coherent and logical.  
He denied having panic attacks.  His mood was depressed.

During the April 2001 VA examination, the examiner reviewed 
the veteran's claims file and his medical history.  The 
veteran was married at that time and was working full-time as 
a sheet metal mechanic at Lackland Air Force Base.  The 
examiner noted that the veteran had a history and 
symptomatology consistent with chronic PTSD, which had 
considerably improved with treatment.  The veteran also had a 
history of dysthymic disorder, improved, and a history of 
alcohol dependence in full remission.  The veteran's mental 
status examination shows that he had fair eye contact 
although he tended to be withdrawn and deferred to his wife.  
His mood was fair and improved on medication; however, he was 
described as being irritable.  The examiner also noted 
symptoms of survivor guilt, chronic nervousness, avoidance, 
and hypervigilance, improved on medication. He was positive 
for feelings of chronic emotional detachment.  The veteran 
was assessed with PTSD, chronic, improved with treatment.  
His GAF was estimated to be in the range of 68 to 70 on 
account of PTSD symptoms and its impact on his social and 
occupational functioning. 

A November 2003 VA examination report has been associated 
with the claims file.  The veteran reported that he preferred 
to stay away from other people.  He reported waking up at 
night and checking doors and windows.  He complained of 
intermittent feelings of sadness.  He had fleeting 
intermittent suicidal ideation.  The veteran did not report 
any time lost from work.  He did report irritability 
occasionally at work, but no physical violence.  His symptoms 
apparently did not impair with his overall ability to work.  
The veteran had been married for 32 years.  He had two grown 
daughters and three grandchildren.  He had some social 
withdrawal from his family, but overall, the quality of 
family relationships was fair. He reported that there was a 
positive interaction but he wished he felt more like 
socializing so that he could go with his family when asked to 
attend family events such as weddings.  The veteran reported 
having few social relationships.  He socialized only with his 
brothers, usually by phone.  His only activities were to care 
for his house.  He did not have other leisure pursuits.  The 
examiner stated, in summary, that the veteran was fully 
employed and attended work on a regular basis.  The veteran 
reported social seclusiveness, avoidance of activities with 
his family and wife, and some irritability at work.  He was 
under a psychiatrist's care, but was seen infrequently.  He 
appeared to have additional depressive features, and he had 
very poor recreational and leisure pursuits.  

The veteran's mental status examination shows that the 
veteran had a tendency to lower his head.  He had decreased 
psychomotor activity.  His affect appeared reduced in range 
and intensity.  Rate of speech was somewhat slow, flow of 
speech was somewhat reduced.  There was no impairment of 
impulse control. The veteran was assessed with chronic PTSD, 
recurrent major depressive disorder, and alcohol abuse and 
dependence in remission for three years.  His GAF was 
estimated at 58 to 60 for major depressive disorder which was 
felt to be secondary to PTSD.  Alcohol abuse was in remission 
and did not contribute to the GAF given.  There was mild 
impairment at times due to some irritability with a 
supervisor, but no physical loss of control.  The veteran had 
moderate psychosocial effects and social withdrawal which 
resulted in the GAF above.  The examiner concluded that the 
veteran appeared to have moderate psychosocial dysfunction in 
terms of very limited leisure and recreational activities and 
seclusiveness with other people, but was able to function 
around his home.  He was reclusive from activities with 
family at times and had some dysfunction at work in terms of 
irritability.  He continued to attend work on a regular 
basis.  He had few recreational and leisure pursuits other 
than doing work around the house and yard work. 

A VA examination was completed in September 20, 2004.  The 
veteran's claims file and medical records were reviewed.  The 
veteran had no hospitalizations since the last examination 
and was not in outpatient care for mental health.  His 
psychiatric symptoms included nightmares, difficulty 
sleeping, anger, social isolation, and hypervigilance for 
danger.  These symptoms were daily and of high severity.  The 
veteran had worked for approximately 28 years as a sheet 
metal worker.  He reported not loosing time from work, but 
did report increased irritability and arguments with other 
employees, including physically pushing another employee 
about a month prior.  The veteran reported being separated 
from his wife for approximately 3 months, stating that she 
did not like that he refused to see people and never went 
out.  The veteran reported having no friends, and preferred 
to be by himself.  He had no interests or activities, other 
than occasionally walking in the park.  The examiner 
summarized that the veteran was employed; however the 
effectiveness was impaired by anger and aggressiveness with 
other workers.  He was socially isolated and separated from 
his wife.  In the past he used medications to help him sleep, 
but recently reverted to alcohol as a sleep aid.  He showed 
depressive symptoms and had no recreational or leisure 
pursuits. 

During a mental status examination, the veteran looked down 
throughout the interview and showed decreased psychomotor 
activity.  He reported suicidal and homicidal thoughts, but 
no plan or intention.  Concentration was impaired.  Symptoms 
of depression were present.  Angry impulsive behavior was 
manifested in arguments and fights at work.  The examiner 
stated that depression was present and was related to 
symptoms of PTSD.  PTSD symptoms included decreased range of 
affect, being unable to show feelings of love or affection, 
detachment and estrangement from people, diminished 
interested in activities of life, increased anger, and hyper 
vigilance.  The examiner stated that these symptoms caused 
clinically significant distress and impairment in social and 
family functioning.  The examiner stated that symptoms were 
daily and of high severity.  The veteran was assessed with 
chronic PTSD and major depressive disorder, recurrent.  
Depression was secondary to PTSD.  The veteran was assessed 
with a GAF score of 55 based on serious social impairment (no 
friends, social isolation), marital separation, depressed 
mood, and angry outbursts with other employees at work.  The 
examiner stated, since the last examination, the veteran's 
social isolation continued, resulting in marital separation.  
His anger increased, as judged by reports of verbal outbursts 
at work.  His mood was depressed.  The veteran resumed use of 
alcohol, although at a reduced level from several years ago.  

The veteran's VA examinations show that the veteran's PTSD, 
with depression noted to be secondary to PTSD, has worsened 
over the appeal period.  His symptomatology is shown to have 
increased at the time of the September 20, 2004 VA 
examination.  The Board finds that prior to September 20, 
2004, the veteran's symptomatology more closely resembles a 
50 percent evaluation for PTSD.  The Board finds that from 
September 20, 2004, a 70 percent increased evaluation is 
warranted for PTSD.  

The veteran's April 2001 and November 2003 VA examinations 
assessed him with GAF scores of 68 to 70 and 58 to 60 
respectively, reflecting mild to moderate symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty or 
moderate difficulty in social and occupational functioning.  
See DSM-IV at 46-47.  The veteran's GAF scores were 
consistent with his examinations and his medical record, and 
are consistent with a 50 percent disability rating for PTSD.  
The veteran was not shown to have occupational impairment 
prior to the September 2004 VA examination; however, VA 
examinations did reflect social impairment due to 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that although a September 2000 hospital 
admission reflects a GAF score of 30 during the course of the 
veteran's hospital stay, and at discharge, the veteran was 
also noted to have an overall GAF score of 80 on admission.  
Thus, the lower GAF score appears to be associated with the 
period of detoxification.  Subsequent VA examinations did not 
reflect PTSD symptomatology consistent with a GAF score of 
30.

Prior to September 20, 2004, the Board finds a 70 percent 
evaluation for PTSD is not warranted.  The veteran had not 
been shown to have deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.  He had not 
been shown to exhibit symptoms as described for a 70 percent 
evaluation such as suicidal ideation; obsessional rituals; 
speech that is intermittently illogical, obscure, or 
irrelevant; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The Board notes 
that the veteran was shown to have chronic depression and 
difficulty in adapting to stressful circumstances prior to 
September 20, 2004; however, the Board finds that prior to 
September 2004, the veteran's overall disability more closely 
resembles the criteria described for a 50 percent evaluation.

From September 20, 2004, the Board finds that a 70 percent 
evaluation for PTSD is warranted.  His September 2004 VA 
examination reflects increasing occupational difficulties, 
although the Board notes that the veteran was still able to 
maintain steady employment.  The veteran was also shown to 
have serious social impairment.  The VA examiner noted that 
the veteran's social isolation had continued, resulting in 
marital separation.  The veteran's impairments resulted in 
increased deficiencies at work, and deficiencies in family 
relations, thinking and mood, as due to symptoms such as 
suicidal ideation, near-continuous depression affecting the 
ability to function appropriately and effectively, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, including work, an inability to establish and 
maintain effective relationships.  

The veteran was assessed with a GAF score of 55 based on 
serious social impairment, having no friends, social 
isolation, marital separation, depressed mood, and angry 
outbursts with other employees at work.  The Board notes that 
although the veteran was assigned a GAF score of 55, which 
under the DSM-IV criteria reflect moderate symptoms; the 
examiner described the veteran as having serious 
symptomatology due to PTSD and related depression.  The 
examiner stated that the GAF score was based on "serious 
social impairment".  The examiner stated that the veteran's 
symptoms cause clinically significant distress and impairment 
in social and family functioning, and said that the veteran's 
symptoms were daily and of high severity.  Thus, the Board 
finds that the veteran's GAF of 55 is not consistent with the 
severity of symptomatology described during his examination, 
and finds that from September 20, 2004, the veteran's 
symptomatology is more consistent with a 70 percent 
disability rating for PTSD.  

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation. Id.  	

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

Prior to September 20, 2004, the preponderance of the 
evidence is against finding that the veteran's PTSD warrants 
a higher rating evaluation.  From September 20, 2004, the 
Board concludes that the evidence supports a 70 percent 
evaluation for PTSD.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

Prior to September 20, 2004, an initial evaluation in excess 
of 50 percent for PTSD is denied.

From September 20, 2004, a 70 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


